                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

D.T., et al.,                                       )
                                                    )
     Plaintiffs,                                    )
                                                    )
v.                                                  )           NO. 3:19-cv-00213
                                                    )
SUMNER COUNTY SCHOOLS,                              )           JUDGE CAMPBELL
                                                    )           MAGISTRATE JUDGE NEWBERN
     Defendant.                                     )



                                               ORDER

          Pending before the Court is a Motion to Dismiss (Doc. No. 13), filed by Defendant Sumner

County Schools. Plaintiffs filed a response (Doc. No. 16) to the Motion, and Defendant filed a

reply (Doc. No. 17). For the reasons set forth in the accompanying Memorandum, the Motion to

Dismiss (Doc. No. 13) is GRANTED, and this action is DISMISSED.

          This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

          It is so ORDERED.

                                                        _______________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE




      Case 3:19-cv-00213 Document 21 Filed 12/03/19 Page 1 of 1 PageID #: 243
